[Cite as State v. Sheets, 2020-Ohio-6801.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Patricia A. Delaney, J.
 -vs-
                                                Case No. 2020CA00056
 MIA SHEETS

        Defendant-Appellant                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Stark County Court of
                                                Common Pleas, Case No. 2019CR2081


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        December 17, 2020


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 JOHN D. FERRERO                                KENNETH W. FRAME
 Prosecuting Attorney                           Stark County Public Defender
 Stark County, Ohio                             201 Cleveland Avenue, S.W., Ste. #104
                                                Canton, Ohio 44702
 KRISTINE W. BEARD
 Assistant Prosecuting Attorney
 Appellate Section
 110 Central Plaza, South, Suite #510
 Canton, Ohio 44702-1413
Stark County, Case No. 2020CA00056                                                          2


Hoffman, P.J.
        {¶1}   Defendant-appellant Mia Sheets appeals her conviction and sentence

entered by the Stark County Court of Common Pleas, on one count of trafficking in drugs,

after   the     trial   court   found    her    guilty   following    its   acceptance     of

her no contest plea. Plaintiff-appellee is the state of Ohio.

                            STATEMENT OF THE CASE AND FACTS

        {¶2}   On November 13, 2019, the Stark County Grand Jury indicted Appellant on

one count of trafficking in drugs, in violation of R.C. 2925.03(A)(1)(C)(2)(a), a felony of

the fifth degree. Appellant appeared before the trial court for arraignment on December

13, 2019, and entered a plea of not guilty to the Indictment.

        {¶3}   Appellant filed a motion to suppress on January 6, 2020. Therein, Appellant

argued the officer did not have probable cause to effectuate the traffic stop pursuant to

R.C. 4503.21(A)(2) [unsecured license plate] as the officer did not observe her license

plate swing. The trial court conducted a hearing on the motion on January 20, 2020. The

following evidence was adduced at the hearing:

        {¶4}   Alliance Police Officer Christopher McCord testified he was on routine patrol

on September 26, 2019, when he observed a dark colored Dodge Avenger traveling

northbound on South Union Avenue in Alliance, Stark County, Ohio. Officer McCord

followed the Avenger for approximately one-half mile, during which time he noticed the

rear license plate was attached with only one bolt in the upper left corner. The officer

initiated a stop due to the claimed license plate violation, explaining the plate “had already

swung or kind of fell, with the top right falling down, it wasn’t secured.” Transcript of

Suppression Hearing at 7. Officer McCord also noticed the license plate was stopped
Stark County, Case No. 2020CA00056                                                           3


from slanting down any further because of the indents in the license plate bracket area of

the vehicle.

       {¶5}     The state played video footage from Officer McCord’s body camera. Officer

McCord described what was depicted in the video. Officer McCord noted Appellant

“push[ed] the sagging part [of the license plate] back up to line up the holes,” adding “the

only reason it didn’t swing further was the actual, the way the small area for the license

plate is, when that right corner hit the side bracket of the bumper, that’s the only thing that

prevented it from swinging further down.” at 11-12.

       {¶6}     Via Judgment Entry filed January 21, 2020, the trial court denied Appellant’s

motion to suppress. Appellant appeared before the trial court on January 30, 2020,

withdrew her former plea of not guilty, and entered a plea of guilty to one count of

trafficking in drugs. The trial court accepted Appellant’s plea and found her guilty as

charged. Appellant waived her pre-sentence investigation. The trial court sentenced

Appellant to community control for a period of three years and ordered her to pay costs

and restitution.

       {¶7}     It is from her conviction and sentence Appellant appeals, raising the

following assignment of error:



               THE TRIAL COURT COMMITTED ERROR WHEN IT FAILED TO

       GRANT DEFENDANT-APPELLANT’S MOTION TO SUPPRESS.
Stark County, Case No. 2020CA00056                                                               4


                                                    I

        {¶8}    There are three methods of challenging on appeal a trial court's ruling on

a motion to suppress. First, an appellant may challenge the trial court's findings of fact. In

reviewing a challenge of this nature, an appellate court must determine whether said

findings of fact are against the manifest weight of the evidence. State v. Fanning, 1 Ohio

St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486, 597 N.E.2d

1141(1991); State v. Guysinger, 86 Ohio App.3d 592, 621 N.E.2d 726(1993). Second, an

appellant may argue the trial court failed to apply the appropriate test or correct law to the

findings of fact. In that case, an appellate court can reverse the trial court for committing

an error of law. State v. Williams, 86 Ohio App.3d 37, 619 N.E.2d 1141 (1993). Finally,

assuming the trial court's findings of fact are not against the manifest weight of the

evidence and it has properly identified the law to be applied, an appellant may argue the

trial   court   has   incorrectly   decided   the       ultimate   or   final   issue   raised   in

the motion to suppress. When reviewing this type of claim, an appellate court must

independently determine, without deference to the trial court's conclusion, whether the

facts meet the appropriate legal standard in any given case. State v. Curry, 95 Ohio

App.3d 93, 641 N.E.2d 1172 (1994); State v. Claytor, 85 Ohio App.3d 623, 620 N.E.2d

906 (1993); Guysinger, supra. As the United States Supreme Court held in Ornelas v.

U.S., 517 U.S. 690, 116 S.Ct. 1657, 1663, 134 L.Ed.2d 911 (1996), “... as a general matter

determinations of reasonable suspicion and probable cause should be reviewed de

novo on appeal.”

        {¶9}    When ruling on a motion to suppress, the trial court assumes the role of trier

of fact and is in the best position to resolve questions of fact and to evaluate the credibility
Stark County, Case No. 2020CA00056                                                             5


of witnesses. See State v. Dunlap, 73 Ohio St.3d 308, 314, 1995–Ohio–243, 652 N.E.2d

988; State v. Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982).

        {¶10} Officer McCord stopped Appellant’s vehicle for a violation of R.C.

4503.21(A), which provides:



                  No person who is the owner or operator of a motor vehicle shall fail

        to display in plain view on the front and rear of the motor vehicle the

        distinctive number and registration mark, including any county identification

        sticker      and     any    validation     sticker        issued    under sections

        4503.19 and 4503.191 of the Revised Code, furnished by the director of

        public safety * * *. All license plates shall be securely fastened so as not to

        swing, and shall not be covered by any material that obstructs their visibility.



        {¶11} Appellant asserts Officer McCord did not have probable cause to believe a

traffic violation had occurred. Appellant submits the evidence reveals the officer did not

observe the license plate swing while the vehicle was in motion, rather Officer McCord

only saw the plate move after he effectuated the stop and Appellant herself moved the

plate    with       her    hand.   Appellant     relies      on     this   Court’s   opinion   in

State v. Culberson, 197Ohio App.3d 705, 2012-Ohio-448, 968 N.E.2d 597 (5th Dist.), in

support of her position because the license plate on her vehicle was not swinging, there

was no violation of the statute; therefore, the stop was unlawful.

        {¶12} In Culberson, this Court addressed the issue of whether an officer had

reasonable grounds to stop a vehicle and temporarily detain the driver to investigate. In
Stark County, Case No. 2020CA00056                                                           6


that case, Lt. Nakia Hendrix of the Ohio State Highway Patrol was on his way to work

when he passed a vehicle with West Virginia license plates. Id. at ¶ 2. The patrolman

noticed the rear plate was canted as it was affixed by only one screw in the upper corner.

Id. After allowing the vehicle to pass him, Lt. Hendrix initiated a traffic stop based upon

the license plate violation. Id. Lt. Hendrix discovered the driver, Culberson, did not have

a driver's license and the vehicle did not belong to him. Id. at ¶ 3. Lt. Hendrix arranged

for the vehicle to be towed after he was unsuccessful in his attempt to contact the vehicle’s

owner.     Id. During the administrative inventory of the vehicle, Lt. Hendrix located

contraband in the trunk. Id.       As a result, Culberson was indicted on one count of

possession of drugs, in violation of R.C. 2925.11(A)(C)(3)(d). Id. at ¶ 4.

         {¶13} Culberson filed a motion to suppress, alleging Lt. Hendrix lacked a

reasonable suspicion of criminal activity to stop the vehicle. Id. Following a hearing, the

trial court granted the motion to suppress, finding “a law enforcement officer in Ohio

does not have sufficient, legal probable cause to effect a traffic stop of a motor vehicle

whose license plate(s) is/are securely fastened, to the extent that the plate(s) is/are not

in the actual act of ‘swinging.’ ” Id. at ¶ 5-6. The state appealed.

         {¶14} In affirming the trial court’s decision, the majority of this Court in Culberson

discussed the case relied upon by the trial court in the case sub judice, State v. Dickerson,

179 Ohio App.3d 754, 2008-Ohio-6544. The majority in Culberson quoted the distinction

drawn by the trial court from the Dickerson case where the license plate was “resting” on

the vehicle bumper, and “able to swing.” As pointed out by Judge Edwards in her dissent

in Culberson, the trial court further distinguished Dickerson because Culberson’s license

place was “lodged” against the bumper, “preventing it from continued swinging.”
Stark County, Case No. 2020CA00056                                                      7


(Emphasis added). Judge Edwards noted the license plate’s “potential to swing” in

concluding the trial court in Culberson erred in suppressing the evidence of drugs.

       {¶15} We disagree with Judge Edwards’ conclusion whether the license plate was

lodged and prevented from continued swinging versus merely resting on the bumper with

the potential to swing is a “distinction without a difference.” It appears in the case sub

judice, Appellant’s license plate was not lodged and prevented from swinging as was the

case in Culberson, but was stopped from slanting down any further because of the indents

in the license plate bracket (more analogous to “resting” as compared to “lodged”) and

had the potential to swing as demonstrated by Appellant’s being able to put the license

plate back up.

       {¶16} The trial court herein recognized this same distinction in its analysis in

denying Appellant’s motion to suppress. We agree with the trial court’s analysis.

       {¶17} Appellant’s assignment of error is overruled. The judgment of the trial court

is affirmed.



By: Hoffman, P.J.
Wise, John, J. and
Delaney, J. concur